          Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 1 of 10



 1   JOHN D. FORSYTH, SBN 178341
     2431 Fillmore Street
 2   San Francisco, California 94115
     Telephone: (415) 401-0729
 3   Facsimile: (415) 401-7609
     sotts@earthlink.net
 4
     Attorney for Defendant
 5   CLARENCE CHAN

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                 NORTHERN DISTRICT OF CALIFORNIA

 9                                             SAN JOSE DIVISION

10

11   UNITED STATES OF AMERICA,                            Case No. 2019-CR-00521-BLF-1
12                    Plaintiff,                          REPLY TO GOVERNMENT’S
                                                          OPPOSITION TO DEFENDANT’S
13            v.                                          MOTION FOR ISSUANCE OF
                                                          SUBPOENA TO PRODUCE STATE LAW
14   CLARENCE P. CHAN,                                    ENFORCEMENT PERSONNEL OR
                                                          COMPLAINT RECORDS
15                    Defendant.
16

17            COMES NOW defendant Clarence P. Chan, by and through counsel, and submits the
18   following in reply to the United State’s Opposition to Defendant’s Motion for Issuance of
19   Subpoena to Produce State Law Enforcement Personnel or Complaint Records, hereinafter
20   “Opposition” (ECF Doc. #31), requesting “the motion should be denied without prejudice as
21   premature.” (See Opposition at 1:22-23.) Defendant here contends the United States’
22   Government has no standing to object and, in any event, has failed to articulate a basis for
23   precluding the issuance of the proposed subpoena without delay.
24   I.       RELEVANT LEGAL STANDARD
25            The defense concurs with the “Relevant Legal Standard” advanced by the Government,
26   (see Opposition, Doc. #31, at § 1, 2:24-3:6). Be that as it may, for the reasons stated in his
27   moving papers and reiterated further below, defendant has satisfied this standard as articulated in
28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
       Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 2 of 10



 1   United States v. Nixon, 418 U.S. 683 (1974) and, thus, met the requirements for issuance of the

 2   proposed subpoena.

 3           Indeed, the Government does not dispute that Mr. Chan has demonstrated sufficient “(1)

 4   relevancy; (2) admissibility; (3) specificity" required to order issuance of the subpoena. See Id. at

 5   700. (See Opposition, Doc. #31.) Instead, the prosecution simply argues the defendant’s motion

 6   “should be denied without prejudice as premature” (See Opposition, Doc. #31 at 1:22-23) and

 7   does so with reference to Local General Order No. 69, which requires “the request for a subpoena

 8   be filed no later than the filing date of defendant’s motion.” (See Opposition, Doc. #31, at 1:25-

 9   2:1 (emphasis added).) Accordingly, pursuant to this Court’s General Order, the request for

10   issuance of a subpoena in advance of filing defendant’s motion to suppress is not premature.

11   Instead, it would be too late if defendant waited until after filing his suppression motion. (See

12   also Section II, infra.)

13   II.     GOVERNMENT’S OBJECTION IS PRECLUDED AND DEFICIENT

14           In the first instance, the Opposition must be disregarded and the prosecution reminded

15   that the United States has no standing to interpose itself in this request. Moreover, the argument

16   made in opposition is factually and legally without merit, and the proposed Order to issue the

17   subpoena should be granted.

18           A.       The Government Has No Standing to Object.

19           The Government lacks standing to object to Mr. Chan’s request to issue the proposed

20   subpoena to a third party. See, United States v. Chavez (15-cr-00285-LHK-1 (VKD)) 2020 U.S.

21   Dist. LEXIS 12153, *5, 2020 WL 377033 (N.D.Cal. January 23, 2020) (“Chavez Three”); United

22   States v. Chavez (No. 15-cr-00285-LHK-1 (VKD)) 2020 U.S. Dist. LEXIS 3829 (N.D.Ca.,

23   January 9, 2020) (“Chavez Two”); United States v. Chavez (15-cr-00285-LHK-1 (VKD)) 2019

24   U.S. Dist. LEXIS 196091, *7-*9, 2019 WL 5899914 (N.D.Cal. November 12, 2019) (“Chavez

25   One”);1 United States v. Stukenbrock (5:15-cr-00034-EJD-1 (HRL)) 2016 U.S. Dist. LEXIS

26
             1
               Each of these Chavez case opinions were decided by Northern District of California, San Jose
27   Division, Honorable Magistrate Judge Virginia K. Demarchi, and are identified herein as Chavez One,
     Two and Three by the dates of the issuance of the decisions in chronological order.
28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
                                                        2
       Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 3 of 10



 1   171551, *4 (N.D.Cal. December 9, 2016) (“Courts have recognized that ensuring that a

 2   defendant properly complies with Federal Rule of Criminal Procedure 17( c) is not a legitimate

 3   interest that would confer standing upon the government.") (internal quotations and citations

 4   omitted); United States v. Johnson, No. 14-CR-00412-THE, 2014 U.S. Dist. LEXIS 159788, *8-

 5   *9, 2014 WL 6068089 (N.D. Cal. Nov. 13, 2014) (akin);2 United States v. Chea

 6   (2:18-cr-00123-KJM-1) 2019 U.S. Dist. LEXIS 99583, *8-*9, 2019 WL 2465492 (E.D.Cal. June

 7   12, 2019) (“The government bears the burden of establishing its standing to move to quash the

 8   subpoena issued to the Stockton Police Department and it has not met its burden.”) (citation

 9   omitted).

10           In Chavez One, the Honorable Magistrate Judge Virginia K. Demarchi rejected the

11   Government’s assertion “that it has an interest in protecting the spirit of cooperation between

12   local and federal law enforcement[.]” Chavez, supra, 2019 U.S. Dist. LEXIS at *6-*7. The Court

13   further dismissed the Government’s argument that they had “an interest in ensuring that Rule 17(

14   c) is not abused[,]” stating as follows:

15           [T]he government cites no authority for its argument that such an interest confers
             standing, and at least two judges in this district have concluded that it does not. See
16           United States v. Johnson, No. 14-cr-00412, 2014 U.S. Dist. LEXIS 159788, 2014 WL
             6068089 at *3 (N.D. Cal. Nov. 13, 2014); United States v. Ortiz, No. 12-cr-00119, 2013
17           U.S. Dist. LEXIS 181420, 2013 WL 6842559 at *2-3 (N.D. Cal. Dec. 27, 2013).

18           Chavez, supra, 2019 U.S. Dist. LEXIS at *7.

19           In Chavez Two, this same Court considered the Government’s request for reconsideration,

20   ruling as follows:

21           The United States offers no persuasive reason for the Court to reconsider its decision that
             the two bases the United States previously cited to justify its standing to oppose Mr.
22           Chavez's original motion—i.e., that the United States has an interest in ensuring
             compliance with the rules, and that it has an interest in protecting the spirit of cooperation
23           with local law enforcement—do not support standing. Dkt. No. 769 at 3-4; Dkt. No. 779
             at 5-7, 10-15. Rule 17( c) requires that Mr. Chavez make a motion to obtain court
24           approval to serve a document subpoena. That requirement does not imply that the United
             States must necessarily have standing to oppose the motion. In fact, where a subpoena is
25           directed to a non-party that is not part of the prosecution team, it is not at all surprising
             that the United States would have no standing to object. See, e.g., United States v.
26

27           2
              The Government relied upon Johnson in the Opposition for support for its arguments, but failed
     to acknowledge that this case also affirmed their limited standing to object. (See Opposition at 2:17-21.)
28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
                                                         3
       Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 4 of 10



 1           Beckford, 964 F. Supp. 1010, 1023 (E.D. Va. 1997) ("In many instances, the opposing
             party in a criminal case will lack standing to challenge a subpoena issued to a third party
 2           because of the absence of a claim of privilege, or the absence of a proprietary interest in
             the subpoenaed material or of some other interest in the subpoenaed documents.") (citing
 3           cases).

 4           Chavez, supra, 2020 U.S. Dist. LEXIS at *13-*14.3

 5           In the Court’s third opinion, Magistrate Demarchi again emphasized the Government’s

 6   lack of standing in objecting to subpoenas to non-party local police department, finding: “The

 7   Court is not aware of any basis on which the United States has standing to oppose issuance of

 8   subpoenas to non-party Salinas Police Department or its officers, and the United States has not

 9   asserted one.” Chavez Three, supra, 2020 U.S. Dist. LEXIS at *5-*6 (citations omitted).

10           In the present case, the Government has not made any attempt to establish its burden of

11   demonstrating standing to challenge the issuance of the proposed subpoena to a third party.

12   Accordingly, this Court should reject consideration of the Government’s Opposition.

13           B.       Assuming Arguendo the Court Considers the Government’s Arguments, Mr.
                      Chan’s Motion Must Nevertheless be Granted.
14
             The Government’s objections lack merit, and even if considered do not outweigh the need
15
     for disclosure to protect Mr. Chan’s rights.
16
                      1.      The Records Are Not Otherwise Procurable.
17
             The Government argues the officers’ personnel files and complaint records are “otherwise
18
     procurable” because they will make an informal request for review of said files once a briefing
19
     and hearing schedule is set for defendant’s motion to suppress. (See Opposition, Doc. #31, at
20
     2:11-25.) The Government’s reliance on Johnson, supra, 2020 U.S. Dist. LEXIS 12153, to
21
     support this argument, however, is misplaced. In Johnson, the Government had issued a
22
     subpoena for state officers’ personnel records, and the Court ordered any impeachment materials
23
     be provided to defendants in advance of the hearing. Id. at *24, *29. In contrast, the Government
24

25           3
                The Court did find the Government had standing to object when the subpoena requests
     information regarding a confidential informant. Holding: “However, as explained above, the United
26   States has now articulated an interest in the protection of insider witnesses that Mr. Chavez's proposed
     subpoenas implicate, and that interest is one that the United States has standing to protect. Accordingly,
27   as described above, the Court will permit the United States to weigh in on the question of how best to
     protect the identities of insider witnesses.”Id. at *14.
28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
                                                          4
       Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 5 of 10



 1   in the present case has not indicated they will issue a subpoena. Instead, as represented in

 2   discussions with defense counsel prior to filing defendant’s Motion and implied in their

 3   Opposition, Assistant United States Attorney Scott Simeon represented an informal request

 4   would be made, and if Palo Alto Police Department refused to comply he did not know what

 5   remedy, if any, the Government would have to force compliance. Furthermore, the Government

 6   has not specified the procedure it suggests would be followed if the Palo Alto Police Department

 7   agreed to comply, including, for example whether the local agency, City Attorney’s Office, the

 8   federal Government or the Court would be asked to conduct the review of the files for potential

 9   impeachment evidence. Allowing discretionary review without any judicial oversight is wholly

10   insufficient to protect defendant’s rights.

11           Moreover, the Johnson court only rejected as moot those defense requested officer

12   records for which the Government had already issued subpoenas. Regarding those officer records

13   not yet subpoenaed, the Court found:

14           The Government contends that the remaining personnel files should not be provided
             because the Government is under no obligation to provide Giglio impeachment materials
15           located in the personnel files of officers it does not intend to call at the evidentiary
             hearing, and where it does not have those files in its possession. Gov's Oct. 22 Mot. at 4
16           (Docket No. 51). However, the Government misunderstands the law. It is precisely
             because the Government is not obligated to disclose Giglio or Brady materials related to
17           these officers that their personnel files are expressly susceptible to subpoena under Rule
             17( c) and General Order No. 69.
18
             Brady and Giglio are not implicated by the remaining personnel files because they are
19           admittedly not in possession of the Government. See United States v. Dominguez-Villa,
             954 F.2d 562, 566 (9th Cir. 1992) ("[The government] is not obligated to review state law
20           enforcement files not within its possession or control."); United States v. Plunk, 153 F.3d
             1011, 1028 (9th Cir. 1998) ("[I]nformation beyond that contained in the government's
21           files is not subject to the strictures of Brady."), overruled on other grounds by United
             States v. Hankey, 203 F.3d 1160 (9th Cir. 2000). Consequently, Defendant would have no
22           way to access any exculpatory materials contained in these files if he could not request
             them through a subpoena.
23
             General Order No. 69 appears to have been created for this very purpose. As previously
24           explained, the General Order provides a procedure for obtaining the personnel and
             complaint records of state law enforcement officials who will testify in a federal criminal
25           proceeding. See Gen. Order No. 69. The Order was necessary to allow a defendant access
             to exculpatory evidence that is in the possession of a state law enforcement agency, but
26           not under the control of the Government, leaving it outside the purview of Brady and
             Giglio. That the remaining officers are to be called by the Defense instead of the
27           Government is irrelevant, as the General Order provides no such demarcation; nor should
             it. The SFPD officers in this case will testify in favor of the Government, regardless of
28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
                                                      5
       Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 6 of 10



 1           who calls them. This is precisely why Federal Rule of Criminal Procedure 12(h) provides,
             within the context of the Jencks Act, that law enforcement officers are always
 2           Government witnesses at a suppression hearing. Because the remaining officers have
             relevant testimony helpful to the Court's determination of what happened during the
 3           search of Ms. McAlpine's home, the Government should not be able to shield from
             review the professional history of these officers by simply declining to call them at the
 4           suppression hearing. General Order No. 69 provides no such limitation on the scope of
             Rule 17( c) subpoenas, and this Court finds no reason to newly impose such limitations
 5           where the interests of justice and criminal due process weigh heavily against doing so.

 6           Id. at *24-*27, * 29 (requiring production of local officers’ personnel records pursuant to
             modified defense issued subpoena).
 7
             Accordingly, contrary to the Government, the defendant has shown the documents are not
 8
     otherwise procurable, thus, the Order for issuance of the subpoena should be granted.4
 9
                      2.      The Records Are Needed for Effective Preparation of the Suppression
10                            Motion and for the Evidentiary Hearing.

11           The files and records sought by way of issuance of the Rule 17( c) subpoena are necessary

12   to prepare for the evidentiary hearing on the suppression motion, and for preparation of the

13   alternative Franks motion. As demonstrated in Mr. Chan’s moving papers, an evidentiary hearing

14   is required where there was an antecedent warrantless search conducted resulting in obtaining

15   subsequently issued warrants. The Government does not dispute the files and records sought may

16   contain relevant impeachment evidence, but instead argues they would not be needed until the

17   actual evidentiary hearing. This position fails to recognize that if said records are disclosed, there

18   may be further investigation needed before the hearing to develop the impeachment evidence.

19   Furthermore, the disclosures may produce information to bolster defendant’s showing required

20   under Franks including the reckless and deliberate intent to mislead.

21           For the Government to argue there is “no legal support for defendant’s position” ignores

22   the Rules and case law presented in the Motion. (See Opposition, Doc. # 31, at 3:11.) Again,

23   Federal Rules of Criminal Procedure, Rule 17( c), Criminal Local Rule 17-2(b), model form

24   subpoena CAND 89C and General Order No. 69, as well as the case law, explicitly supports the

25
             4
               As noted in Mr. Chan’s moving papers, the defense made a public records acts request for all
26   publicly available records for the named officers. To date, no response has been received.
     Furthermore, even if some records are produced pursuant to this request they will not encompass the
27   scope of the records that should be produced pursuant to this subpoena. (See defendant’s Memorandum,
     Doc. #25-1, at p. 7 fn 6.)
28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
                                                        6
       Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 7 of 10



 1   timing and procedure followed by the defense for issuance of a subpoena for state officer’s

 2   personnel records. Further, the Government’s attempt to distinguish United States v. Martinez

 3   (No. 15-cr-00575-WHO-1) 2016 U.S. Dist. LEXIS 51124, *3 (N.D.Cal. April 14, 2016)5 on the

 4   basis that the case did not involve a request for officer personnel records (Opposition, Doc. # 31,

 5   at 3:10-12), ignores the fact that in the Johnson case, cited by both parties, the Court approved

 6   the issuance of a modified subpoena for state officers’ personnel records. See Johnson, supra,

 7   2104 Lexis at *26-*27.

 8           Accordingly, there is ample authority supporting the issuance of a subpoena for state

 9   officers’ personnel records at this stage in the proceedings for use in preparing defendant’s

10   pretrial motion to suppress and alternative motion requesting a Franks hearing.

11                    3.      There Is a Risk of Unreasonable Delay If the Order for Issuance of
                              the Subpoena Is Postponed until after Briefing and Hearing Schedule
12                            Is Set.

13           Contrary to the Government, there is a risk of delay if the Court declines to issue the

14   proposed Order until after defendant’s suppression motion is filed and a hearing date set. (See

15   Opposition, Doc. #31, at 3:13-17.) This is not a case where it is questionable whether an

16   evidentiary hearing will be held to determine Fourth Amendment issues. As the Government is

17   keenly aware and does not dispute, there was an antecedent warrantless search conducted in this

18   case placing the burden squarely on the prosecution to present evidence to support an applicable

19

20

21           5
               The Government notes it could not “find the quoted line in the text of the Martinez court’s
22   opinion.” (See Opposition at 3:10-12.) Defendant’s moving papers cited Martinez as follows: (1)
     “materials to be subpoenaed are relevant to the preparation for and presentation of his pretrial motion to
23   suppress evidence in which these officer witnesses’ credibility will be at issue[,]” (2) “defendant's
     request is specific and targeted for a Franks motion [and] not a fishing expedition[,]” and (3) “the
     defendant needs the documents prior to filing the Franks motion, as it has the burden.”. (Memorandum,
24   Doc. 25-1, at 8:9-15.) The quoted language in Items (2) and (3), supra, are direct quotes from Martinez,
     supra, 2016 U.S.Dist.Lexis at *2-3. The Government is correct, however, regarding the language
25   mistakenly placed in quotes under Item (1). Be that as it may, the Martinez case nevertheless stands for
     the propositions for which it was cited.
26

27

28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
                                                          7
       Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 8 of 10



 1   exception to the warrant requirement.6 (See also, defendant’s Memorandum, Doc. #25-1, at 2:1-

 2   4:3.) Therefore, there is no reason to wait until the hearing is scheduled to allow the subpoena

 3   process to move forward.

 4           To delay the issuance of the subpoena could result in unreasonable delay. Filing the

 5   present motion is only the first step in obtaining the information needed for the suppression

 6   motion proceedings. Assuming the Rule 17( c) request is granted, the defendant needs to then

 7   serve the subpoena on the local police agency, allowing for a minimum of 14 days to respond.

 8   Once served the local police agency could chose to comply, or move to quash or limit the scope

 9   of the subpoena requiring further litigation. If the issuance of the subpoena is delayed until an

10   evidentiary hearing date is set it is likely the setting of the hearing date would be extended or a

11   continuance needed to allow sufficient time to first resolve all issues related to the Rule 17( c)

12   subpoena, review of any records produced and to conduct any independent defense investigation

13   that may be prompted by the contents of personnel records disclosed.

14           As the General Order explicitly states, the Rule 17 ( c) motion should be made “no later”

15   than the time of filing the pretrial motion, and there is no legitimate basis for not allowing the

16   procedure to advance at this time including granting the order to allow the defense to issue and

17   serve the proposed subpoena. (See General Order 69 at Section II.C.1., p. 2 (emphasis added).)

18   To hold otherwise could result in unnecessary delay in litigating this case.

19   III.    CONCLUSION

20           In order to protect defendant’s rights guaranteed under the Fourth, Fifth and Sixth

21   Amendments of the United States Constitution, the requested Subpoena, attached to the proposed

22
             6
               It should be noted the Government was furnished a draft of Mr. Chan’s suppression motion
23   nearly a year ago and prior to filing of the Indictment. At the last appearance held before the Honorable
     United States District Court Judge Beth Labson Freeman, on January 28, 2020, this case was continued
24   and time excluded for a further status conference in order to allow time for discovery issues to be
     resolved and for the defendant to file a motion for issuance of the Rule 17 ( c) subpoena. The
25   Government did not object at the time to proceeding with the Rule 17 ( c) subpoena prior to scheduling
     the suppression motion.
26

27

28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
                                                          8
       Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 9 of 10



 1   Order (Doc. #25-3 and #25-4) should respectfully be issued.

 2           Dated: April 14, 2020                        Respectfully submitted,

 3                                                        JOHN D. FORSYTH
                                                          Attorney for Defendant
 4                                                        CLARENCE CHAN

 5                                                        /s/ Alexandra Rahn
                                                          By ALEXANDRA RAHN (SBN 171921)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
                                                      9
      Case 5:19-cr-00521-BLF Document 32 Filed 04/14/20 Page 10 of 10



 1                                             Certificate of Service

 2           I hereby certify that on April 14, 2020, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which sent notification of such filing to all attorneys of

 4   record, including:

 5            Scott Simeon
              150 Almaden Boulevard
 6            Suite 900
              San Jose, CA 95113
 7            408-535-5592
              Email: scott.simeon@usdoj.gov
 8

 9
                                                             /s/ John D. Forsyth
10                                                           JOHN D. FORSYTH, SBN 178341
                                                             2431 Fillmore Street
11                                                           San Francisco, California 94115
                                                             Telephone: (415) 401-0729
12                                                           Facsimile: (415) 401-7609
                                                             john@forsyth4defense.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Reply to U.S. Opp. to Motion to Issue Subpoena
     2019-CR-00521-BLF
                                                        10
